Chief Justice Gabbert
delivered the opinion of the court.
As we understand the argument of counsel for appellant,' they rely on one of two propositions, namely: Either that the title of the act is so restricted, because of its details, that provision for the division of funds between the counties is inhibited because not mentioned in the title, or that the legislation on this subject, as found in the act, is invalid because our constitution, section 21, article V, directs that “No bill * * * shall be passed containing more than one subject, which shall be clearly expressed in its title * * * ”
The main purpose of the act, as disclosed by its title, is to establish the county of Teller. Other minor subjects necessary to effect that end are named, but there is no indication from the title, either expressly or by necessary implication, that these minor subjects are the only ones to be legislated upon in the creation of the county. The question under consideration has practically been determined in the case of Frost v. Pfeiffer, 26 Colo. 338, where we held, substantially, that the subject of the act was to establish the county of Teller, and the fact that the title specified certain necessary incidents to effect that end did not limit the act to such matters, and exclude others necessary to its general purpose, when it did not appear 'from the title, either expressly or by necessary implication, that the incidental provisions named were the only ones to be legislated upon in order to effect the one object of the bill, as disclosed by its title.
The constitutional inhibition invoked only re*313quires that the title to an act clearly express its subject, and not its provisions or the details by which its object is to be accomplished. — People ex rel. Crowell v. Lawrence, 41 N. Y. 137. Its mandate is observed if the legislation in the body of a statute is germane to the general subject expressed in the title of the act in which it appears. The test in this respect is, whether such legislation is relevant or appropriate to such subject. — In re Breene, 14 Colo. 401; In re Pratt, 19 Colo. 138; Edwards v. R. R. Co., 13 Colo. 59; Mollie Gibson C. M. & M. Co. v. Sharp, 23 Colo. 259.
The subject, as well as the purpose of the act, was to establish the county of Teller. In legislating to that end, it was appropriate and relevant to provide for an adjustment of the revenues and the division of the funds between that county and the county of El Paso, from which the county of Teller was in part created, and therefore legislation for that purpose is germane to the subject of the act as expressed in its title. -
The judgment of the district court is affirmed.

Affirmed.

Steele, J., not sitting.